Motion by the respondents-appellants on their cross appeal from an order and judgment of the Supreme Court (Coppola, J.), dated December 4, 1986, inter alia, for leave to submit a postargument motion and for this court to take judicial notice of Local Laws, 1987, No. 8 of the County of Westchester.
Ordered that the motion is granted, only to the extent that the respondents-appellants are granted leave to submit the motion and this court has taken judicial notice of Local Laws, 1987, No. 8 of the County of Westchester, and the motion is otherwise denied. Bracken, J. P., Weinstein, Rubin and Harwood, JJ., concur. [See, 134 Misc 2d 45.]